In this case the Appellee brought suit to foreclose a mortgage on personal property, including crops. *Page 975 
There was a demurrer filed to the bill of complaint. The bill of complaint contained allegations of equity and therefor the demurrer was properly overruled.
The decree is attacked upon the ground that it was not supported by the evidence.
The rulings of the Chancellor who tried the cause are presumed upon appeal to be correct and the burden is upon the Appellant to make it clearly to appear that such rulings are erroneous or the decree will be affirmed. (Jackson v. Jackson,80 Fla. 557; 86 So. 510, and cases there cited.)
The decree is affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.